[Cite as State v. Hentrich, 2019-Ohio-5174.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. Craig R. Baldwin;, J.
                         Plaintiff-Appellee    :       Hon. Earle E. Wise, J.
                                               :
-vs-                                           :
                                               :       Case No. 2019 CA 00009
BRANDY HENTRICH                                :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Fairfield County
                                                   Court of Common Pleas, Case No.
                                                   2017CR743


JUDGMENT:                                          Affirmed


DATE OF JUDGMENT ENTRY:                            December 9, 2019


APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

ROBERT WITT                                        JAMES ANZELMO
Fairfield County Prosecutor                        446 Howland Drive
239 West Main Street                               Gahanna, OH 43230
Suite 101
Lancaster, OH 43130
Fairfield County, Case No. 2019 CA 00009                                                    2


Gwin, P.J.

         {¶1}   Defendant-appellant Brandy Hentrich [“Hentrich”] appeals her conviction

and sentence after a negotiated guilty plea in the Fairfield County Court of Common

Pleas.

                                    Facts and Procedural History

         {¶2}   Hentrich was indicted on: (1) aggravated trafficking in drugs, a first degree

felony, in violation of R.C. 2925.03; (2) aggravated possession of drugs, a second degree

felony, in violation of R.C. 2925.11; (3) possession of hashish, a third degree felony, in

violation of R.C. 2925.11; (4) possession of cocaine, a fifth degree felony, in violation of

R.C. 2925.11; (5) selling, purchasing, distributing or delivering dangerous drugs, a fifth

degree felony, in violation of R.C. 4729.51; (6) illegal use or possession of drug

paraphernalia, a fourth degree misdemeanor, in violation of R.C. 2925.14; (7) possession

of marijuana, a minor misdemeanor, in violation of R.C. 2925.11; and (8) illegal use or

possession of marijuana drug paraphernalia, a minor misdemeanor, in violation of R.C.

2925.141.

         {¶3}   Hentrich agreed to plead guilty to the charges in exchange for the defense

and prosecution jointly recommending a sentence of five years in prison. The parties

agreed to merge the aggravated trafficking of drugs offense into the aggravated

possession of drugs offense. The prosecution also agreed not to object to Hentrich being

granted judicial release.

         {¶4}   Hentrich pleaded guilty, and the trial court merged the aggravated trafficking

of drugs offense into the aggravated possession of drugs offense. The court ordered

Hentrich to serve a total of five years in prison for the offenses. Lastly, the court ordered
Fairfield County, Case No. 2019 CA 00009                                                       3


Hentrich to serve the five-year prison sentence consecutive to any sentence imposed on

Hentrich violating the conditions of her intervention in lieu of conviction matter in a

separate case.

                                        Assignments of Error

       {¶5}   Hentrich raises two Assignments of Error,

       {¶6}   “I. BRANDY HENTRICH DID NOT KNOWINGLY, INTELLIGENTLY AND

VOLUNTARILY PLEAD GUILTY, IN VIOLATION OF HER DUE PROCESS RIGHTS

UNDER THE FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES

CONSTITUTION         AND      SECTION     SIXTEEN,      ARTICLE      ONE     OF    THE    OHIO

CONSTITUTION.

       {¶7}   “II. HENTRICH RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL,

IN VIOLATION OF THE SIXTH AMENDMENT TO THE UNITED STATES

CONSTITUTION AND SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION.”

                                                   I.

       {¶8}   In her First Assignment of Error, Hentrich argues that the trial court failed to

inform her that judicial release would not be considered, her attorney told her she would

receive concurrent sentences, the trial court failed to make sure that she understood the

nature of the charges against her, and her attorney pressured her into pleading guilty.

[Appellant’s Brief at 3-5].    Hentrich contends, therefore, her plea was not knowing,

intelligent and voluntary.

       STANDARD OF APPELLATE REVIEW.

       {¶9}   The entry of a plea of guilty is a grave decision by an accused to dispense

with a trial and allow the state to obtain a conviction without following the otherwise difficult
Fairfield County, Case No. 2019 CA 00009                                                  4


process of proving his guilt beyond a reasonable doubt. See Machibroda v. United States,

368 U.S. 487, 82 S.Ct. 510, 7 L.Ed.2d 473(1962). A plea of guilty constitutes a complete

admission of guilt. Crim. R. 11 (B) (1). “By entering a plea of guilty, the accused is not

simply stating that he did the discreet acts described in the indictment; he is admitting

guilt of a substantive crime.” United v. Broce, 488 U.S. 563, 570, 109 S.Ct. 757, 762, 102

L.Ed.2d 927(1989).

       {¶10} Crim. R. 11 requires guilty pleas to be made knowingly, intelligently and

voluntarily. Although literal compliance with Crim. R. 11 is preferred, the trial court need

only "substantially comply" with the rule when dealing with the non-constitutional

elements of Crim.R. 11(C).      State v. Ballard, 66 Ohio St.2d 473, 475, 423 N.E.2d

115(1981), citing State v. Stewart, 51 Ohio St.2d 86, 364 N.E.2d 1163(1977). In State v.

Griggs, the Ohio Supreme Court noted the following test for determining substantial

compliance with Crim.R. 11:

              Though failure to adequately inform a defendant of his constitutional

       rights would invalidate a guilty plea under a presumption that it was entered

       involuntarily and unknowingly, failure to comply with non-constitutional

       rights will not invalidate a plea unless the defendant thereby suffered

       prejudice.[State v. Nero (1990), 56 Ohio St.3d 106,] 108, 564 N.E.2d 474.

       The test for prejudice is ‘whether the plea would have otherwise been

       made.’ Id. Under the substantial-compliance standard, we review the

       totality of circumstances surrounding [the defendant’s] plea and determine

       whether he subjectively understood [the effect of his plea]. See, State v.

       Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-509 at ¶ 19-20.
Fairfield County, Case No. 2019 CA 00009                                               5


103 Ohio St.3d 85, 2004-Ohio-4415, 814 N.E.2d 51, ¶12.

      ISSUE FOR APPEAL

      Whether Hentrich’s plea was made knowingly, intelligently and voluntarily.

      {¶11} In the case at bar, neither the Crim.R. 11(C) and (F) plea agreement signed

by Hentrich and her attorney, nor the trial judge promised Hentrich that she would be

granted judicial release. Waiver Upon Plea of Guilty or No Contest, filed May 30, 2018.

[Docket Entry Number 36]. That entry further provides:

             NO PROMISES OR THREATS HAVE BEEN MADE TO ME BY

      ANYONE TO INDUCE ME TO ENTER A PLEA OR PLEAS OF GUILTY OR

      NO CONTEST TO THE OFFENSES SET FORTH ABOVE.                                IN

      PARTICULAR, MY ATTORNEY, THE PROSECUTOR ASSIGNED TO MY

      CASE, AND THE JUDGE, WHO IS PRESIDING OVER THE MATTER,

      HAVE NOT MADE ANY PROMISES TO ME AS TO WHAT SENTENCE

      THE COURT WILL IMPOSE IF I ENTER A PLEA OF GUILTY OR NO

      CONTEST TO THE OFFENSE(S) SET FORTH ABOVE.

      {¶12} The plea agreement was signed by Hentrich, her attorney and the

prosecutor on May 29, 2018.

      {¶13} During the Change of Plea/Sentencing hearing the following exchange

occurred:

             [Defense Counsel]: Your Honor, the only other thing I would add is,

      as part of the plea agreement, the State agrees not to object to the filing of

      a motion for judicial release at the earliest opportunity, provided that the

      Defendant has a satisfactory institutional summary report.
Fairfield County, Case No. 2019 CA 00009                                                   6


             THE COURT: Counsel, could you approach on that matter?

             (Thereupon, a side-bar discussion was held, outside the hearing of

      the jury, as follows:)

             THE COURT: I’d certainly be willing to listen to anything more that

      you have to say about that, but from what I see here on this PSI, I’m not

      inclined – let me tell you that I would not be inclined to grant judicial release.

      This was a considerable amount of drugs that was involved here.

             So just so that you’ll be aware.

             [Defense Counsel]: Could I have a few minutes to discuss that with

      my client?

             THE COURT: Yes.

             (Thereupon, the discussion was concluded and the proceedings

      continued as follows: )

             (Pause in proceedings.)

             [Defense Counsel]: Thank you, Your Honor. We’re prepared to

      proceed.

Plea / Sentence, filed Apr. 29, 2019 at 4-5. Before accepting Hentrich’s plea, the trial

court informed her,

             Ms. Hentrich, you've heard what's been stated here today by Mr.

      Walker on behalf of the State of Ohio concerning the State's sentencing

      recommendation and your attorney's comments. Do you understand the

      State's recommendation?

             THE DEFENDANT: Yes, sir.
Fairfield County, Case No. 2019 CA 00009                                                  7


               THE COURT: And do you understand as well, that while the Court

       listens to those recommendations, and will listen to anything that you have

       to say concerning sentencing, that the Court is not legally obligated or

       required to follow those sentencing recommendations?

               THE DEFENDANT: Yes, sir.

               THE COURT: Have you had enough time and opportunity to meet

       with your attorney?

               THE DEFENDANT: Yes, sir.

Plea/Sentence, filed Apr. 29, 2019 at 7-8.

       {¶14} In the case at bar, the trial judge gave Hentrich several opportunities to ask

questions or bring any concerns to his attention. She did not. Hentrich did not file a

motion in the trial court seeking to withdraw her negotiated guilty plea. We find Hentrich’s

suggestion that she did not understand her rights, or that his plea was involuntary to be

unsupported by the record.

       This Court may not consider facts not contained in the trial court record.

       {¶15} Hentrich’s arguments concerning her trial attorney contain no citation to the

trial court record.

       {¶16} In State v. Hooks, 92 Ohio St.3d 83, 2001-Ohio-150, 748 N.E.2d 528(2001),

the Supreme Court noted, “a reviewing court cannot add matter to the record before it

that was not a part of the trial court's proceedings, and then decide the appeal on the

basis of the new matter. See, State v. Ishmail, 54 Ohio St.2d 402, 377 N.E.2d 500(1978).”

It is also a longstanding rule “that the record cannot be enlarged by factual assertions in

the brief.” Dissolution of Doty v. Doty, 4th Dist. No. 411, 1980 WL 350992 (Feb. 28, 1980),
Fairfield County, Case No. 2019 CA 00009                                                8


citing Scioto Bank v. Columbus Union Stock Yards, 120 Ohio App. 55, 59, 201 N.E.2d

227(1963). New material and factual assertions contained in any brief in this court may

not be considered. See, North v. Beightler, 112 Ohio St.3d 122, 2006-Ohio-6515, 858

N.E.2d 386, ¶7, quoting Dzina v. Celebrezze, 108 Ohio St.3d 385, 2006-Ohio-1195, 843

N.E.2d 1202, ¶16.

      {¶17} It is also a longstanding rule “that the record cannot be enlarged by factual

assertions in the brief.” See, Dissolution of Doty v. Doty, 4th Dist. No. 411, 1980 WL

350992 (Feb. 28, 1980), citing Scioto Bank v. Columbus Union Stock Yards, 120 Ohio

App. 55, 59, 201 N.E.2d 227(1963). Therefore, Hentrich’s new arguments may not be

considered. See, North v. Beightler, 112 Ohio St.3d 122, 2006–Ohio–6515, 858 N.E.2d

386, ¶ 7, quoting Dzina v. Celebrezze, 108 Ohio St.3d 385, 2006–Ohio–1195, 843 N.E.2d

1202, ¶ 16.

      {¶18} App.R.16(A)(7) states that appellant shall include in his brief "[a]n argument

containing the contentions of the appellant with respect to each assignment of error

presented for review and the reasons in support of the contentions, with citations to the

authorities, statutes, and parts of the record on which appellant relies. The argument may

be preceded by a summary.” [Emphasis added].

      {¶19} Because Hentrich fails to properly reference portions of the record

supporting her claim that she was pressured or promised something by her trial attorney

Hentrich cannot demonstrate the claimed error. See Daniels v. Santic, 11th Dist. Geauga

No. 2004-G-2570, 2005-Ohio-1101, ¶ 13-15. See, also, App.R. 12(A)(2) and 16(A)(7);

Graham v. City of Findlay Police Dept. 3rd Dist. Hancock No. 5–01–32, 2002–Ohio–1215

(stating, "[t]his court is not obliged to search the record for some evidence of claimed
Fairfield County, Case No. 2019 CA 00009                                                  9


error. * * * Rather, an appellant must tell the appellate court specifically where the trial

court's alleged errors may be located in the transcript"); State ex rel. Physicians Commt.

for Responsible Medicine v. Ohio State Univ. Bd. of Trustees, 108 Ohio St.3d 288, 2006-

Ohio-903, ¶ 13; State ex rel. Petro v. Gold, 166 Ohio App.3d 371, 2006-Ohio-943(10th

Dist.), ¶ 94, appeal not allowed, 110 Ohio St.3d 1439, 2006-Ohio-3862, reconsideration

denied, 111 Ohio St.3d 1418, 2006- Ohio-5083; Porter v. Keefe, 6th Dist. Erie No. E-02-

018, 2003-Ohio-7267, ¶109-113.

       Whether the trial court ensured that Hentrich understood the nature of the charges

against her.

       {¶20} A written waiver of constitutional rights is presumed to have been voluntary,

knowing, and intelligent. State v. Turner, 105 Ohio St.3d 331, 2005-Ohio-1938, 826

N.E.2d 266, ¶25. Further, the trial court conducted a lengthy inquiry concerning each of

Hentrich’s s constitutional rights during the change of plea hearing on May 29, 2018.

       {¶21} In State v. Post, 32 Ohio St.3d 380, 513 N.E.2d 754, the Supreme Court of

Ohio addressed the issue of whether guilty pleas coupled with claims of innocence should

be accepted without factual basis for the plea. Id. at 387. In addressing that issue, the

Court noted,

               Contrary to appellant’s assertion, however, Crim.R. 11 does not

       require the trial court to establish a factual basis for the plea before its

       acceptance. See State v. Ricks (1976), 48 Ohio App.2d 128, 2 O.O.3d 104,

       356 N.E.2d 312. See, also, Roddy v. Black (C.A. 6, 1975), 516 F.2d 1380,

       1385, certiorari denied (1975), 423 U.S. 917, 96 S.Ct. 226, 46 L.Ed.2d 147.

       Hawk v. Berkemer (C.A. 6, 1979), 610 F.2d 445, 447, 18 O.O.3d 396, 398,
Fairfield County, Case No. 2019 CA 00009                                                  10


       fn. 2; King v. Perini (N.D.Ohio 1976), 431 F.Supp. 481, 483, fn. 2

32 Ohio St.3d at 387, 513 N.E.2d 754 (1987).

       {¶22} We reviewed the transcript of the hearing at which the trial court conducted

the plea colloquy required by Crim.R. 11 and determined that the court substantially

complied with Crim.R. 11(C)(2)(a) and (b) and strictly complied with Crim.R. 11(C)(2)(c).

The record supports that an extensive colloquy occurred, and that the trial court accepted

Hentrich’s plea and properly proceeded to sentencing.

       {¶23} Hentrich’s First Assignment of Error is overruled.

                                                 II.

       {¶24} In her Second Assignment of Error, Hentrich contends that she received

ineffective assistance of counsel. Specifically, Hentrich argues that her attorney failed to

inform her that the judge would not consider judicial release, told her she would receive

concurrent sentences, pressured her to plead guilty and failed to object to the trial court’s

failure to go over the indictment or read the facts before entering her plea. [Appellant’s

Brief at 5-6].

       STANDARD OF APPELLATE REVIEW.

       {¶25} To obtain a reversal of a conviction based on ineffective assistance of

counsel, the defendant must prove (1) that counsel's performance fell below an objective

standard of reasonableness, and (2) that counsel's deficient performance prejudiced the

defendant resulting in an unreliable or fundamentally unfair outcome of the proceeding.

Strickland v. Washington, 466 U.S. 668, 687–688, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674,

693(1984). A defendant's failure to satisfy one prong of the Strickland test negates a
Fairfield County, Case No. 2019 CA 00009                                                11


court's need to consider the other. Strickland at 697, 104 S.Ct. at 2069, 80 L.Ed.2d at

699; State v. Madrigal, 87 Ohio St.3d 378, 2000-Ohio-448, 721 N.E.2d 52 (2000).

       {¶26} In light of “the variety of circumstances faced by defense counsel [and] the

range of legitimate decisions regarding how best to represent a criminal defendant,” the

performance inquiry necessarily turns on “whether counsel’s assistance was reasonable

considering all the circumstances.” Strickland v. Washington, 466 U.S. 668 at 689,104

S.Ct. at 2064. At all points, “[j]udicial scrutiny of counsel’s performance must be highly

deferential.” Strickland v. Washington, 466 U.S. 668 at 689,104 S.Ct. at 2064.

       {¶27} The United States Supreme Court discussed the prejudice prong of the

Strickland test,

              With respect to prejudice, a challenger must demonstrate “a

       reasonable probability that, but for counsel’s unprofessional errors, the

       result of the proceeding would have been different. A reasonable probability

       is a probability sufficient to undermine confidence in the outcome.” Id., at

       694, 104 S.Ct. 2052. It is not enough “to show that the errors had some

       conceivable effect on the outcome of the proceeding.” Id., at 693, 104 S.Ct.

       2052. Counsel’s errors must be “so serious as to deprive the defendant of

       a fair trial, a trial whose result is reliable.” Id., at 687, 104 S.Ct. 2052.

              “Surmounting Strickland’s high bar is never an easy task.” Padilla v.

       Kentucky, 559 U.S. ––––, ––––, 130 S.Ct. 1473, 1485, 176 L.Ed.2d 284

       (2010). An ineffective-assistance claim can function as a way to escape

       rules of waiver and forfeiture and raise issues not presented at trial, and so

       the Strickland standard must be applied with scrupulous care, lest “intrusive
Fairfield County, Case No. 2019 CA 00009                                                 12


       post-trial inquiry” threaten the integrity of the very adversary process the

       right to counsel is meant to serve. Strickland, 466 U.S., at 689–690, 104

       S.Ct. 2052. Even under de novo review, the standard for judging counsel’s

       representation is a most deferential one. Unlike a later reviewing court, the

       attorney observed the relevant proceedings, knew of materials outside the

       record, and interacted with the client, with opposing counsel, and with the

       judge. It is “all too tempting” to “second-guess counsel’s assistance after

       conviction or adverse sentence.” Id., at 689, 104 S.Ct. 2052; see also Bell

       v. Cone, 535 U.S. 685, 702, 122 S.Ct. 1843, 152 L.Ed.2d 914 (2002);

       Lockhart v. Fretwell, 506 U.S. 364, 372, 113 S.Ct. 838, 122 L.Ed.2d 180

       (1993). The question is whether an attorney’s representation amounted to

       incompetence under “prevailing professional norms,” not whether it

       deviated from best practices or most common custom. Strickland, 466 U.S.,

       at 690, 104 S.Ct. 2052.

Harrington v. Richter, 562 U.S. 86, 104-105, 131 S.Ct. 770, 178 L.Ed.2d 624 (2011).

       Judicial release.

       {¶28} The record reflects that defense counsel was informed at sidebar that the

trial court would not grant judicial release. Defense counsel asked for time to speak to

his client. The trial court granted him an opportunity to confer with Hentrich. Thereafter

the trial court informed Hentrich that the trial court was not bound to accept or follow the

negotiated plea agreement.

       {¶29} In the case at bar, the trial judge gave Hentrich several opportunities to ask

questions or bring any concerns to his attention. She did not. Hentrich did not file a
Fairfield County, Case No. 2019 CA 00009                                                    13


motion in the trial court seeking to withdraw her negotiated guilty plea. We find Hentrich’s

suggestion that she did not understand that judicial release would not be granted to not

be supported by the trial court record.

       Discussions not contained in the trial court record.

       {¶30} As we have discussed in our disposition of Hentrich’s First Assignment of

Error, Hentrich’s arguments concerning her trial attorney contain no citation to the trial

court record.

       {¶31} Because Hentrich fails to properly reference portions of the record

supporting her claim that she was pressured or promised something by her trial attorney

Hentrich cannot demonstrate the claimed error. See Daniels v. Santic, 11th Dist. Geauga

No. 2004-G-2570, 2005-Ohio-1101, ¶ 13-15. See, also, App.R. 12(A)(2) and 16(A)(7);

Graham v. City of Findlay Police Dept. 3rd Dist. Hancock No. 5–01–32, 2002–Ohio–1215

(stating, "[t]his court is not obliged to search the record for some evidence of claimed

error. * * * Rather, an appellant must tell the appellate court specifically where the trial

court's alleged errors may be located in the transcript"); State ex rel. Physicians Commt.

for Responsible Medicine v. Ohio State Univ. Bd. of Trustees, 108 Ohio St.3d 288, 2006-

Ohio-903, ¶ 13; State ex rel. Petro v. Gold, 166 Ohio App.3d 371, 2006-Ohio-943(10th

Dist.), ¶ 94, appeal not allowed, 110 Ohio St.3d 1439, 2006-Ohio-3862, reconsideration

denied, 111 Ohio St.3d 1418, 2006- Ohio-5083; Porter v. Keefe, 6th Dist. Erie No. E-02-

018, 2003-Ohio-7267, ¶109-113.

       Trial counsel’s failure to object to the trial court’s failure to go over the indictment

or read the facts before entering her plea.

       {¶32} As we discussed in our disposition of Hentrich’s First Assignment of Error,
Fairfield County, Case No. 2019 CA 00009                                                14


we reviewed the transcript of the hearing at which the trial court conducted the plea

colloquy required by Crim.R. 11 and determined that the court substantially complied

with Crim.R. 11(C)(2)(a) and (b) and strictly complied with Crim.R. 11(C)(2)(c). The record

supports that an extensive colloquy occurred, and that the trial court accepted Hentrich’s

plea and properly proceeded to sentencing. Crim.R. 11 does not require the trial court to

establish a factual basis for the plea before its acceptance.

       {¶33} Accordingly, Hentrich has failed in her burden to demonstrate that the

proceedings were unreliable or that there was a fundamentally unfair outcome of the

proceeding

       {¶34} Hentrich’s Second Assignment of Error is overruled.

       {¶35} For the forgoing reasons, the judgment of the Fairfield County Court of

Common Pleas is affirmed.


By Gwin, P.J.,

Baldwin, J., and

Wise, Earle, J., concur